Title: To George Washington from Tobias Lear, 2 June 1788
From: Lear, Tobias
To: Washington, George



My dear Sir,
Portsmouth N.H. 2d June 1788.

As I know you feel deeply interested in the fate of the proposed Constitution, considering its adoption or rejection as deciding upon the happiness & prosperity of your fellow-citizens, I shall take the liberty to give you an account of its present situation in this State so far as I have been able to learn it from the best information which I can obtain; beging, at the same time,

that you will not answer this, or any other letter which I may write to you before my return, unless something more particular (which I do not at present know of) should require it, because I am so well acquainted with your numerous avocations as to be sensible that you have not (especially at this busy season) an hour that could be conveniently spared.
I was surprised to find, in conversing with some of the first Characters here, that so little information respecting the Constitution has been diffused among the people of this State; there have been few, or no original publications in the papers & scarcely any republications; the valuable numbers of Publius are not known, the debates of the Pensylvania & Massachusetts conventions have been read but by few persons, and many other pieces which contained useful information have never been heard of. Fabius is now republishing in the papers of this town, and as the papers under this Signiture are written with perspicuity & candour I presume they will have a good effect. The enemies of the Constitution have been indefatigable in disseminating their opinions personally among the interior inhabitants of this State, and had they acted like good politicians would effectually have prevented its adoption here, but instead of alarming the fears of the people by telling them that their immediate & individual interest would be effected by the adoption of the Constitution they acknowledged that this State would be more benefited thereby than any other in the Union, but declared that if the Constitution obtained[,] the rights & liberties of all American citizens would be destroyed, and that the people of this State, as a part of the Community, wo⟨mutilated⟩ for in the general wreck; this apparent disinterestedness & patriotism was relished for some time and was the means of producing so large & unexpected an opposition in the last convention, but since that period the friends to the proposed System have been at some pains to counteract their opponents by personal information, and their success (they say) is as great as they could wish; for the people, upon reflecting, & duly considering those Characters who had stood forth as the Champions of the general rights of America, were convinced that they had been imposed upon by a specious parade of patriotism, thought it highly absurd to pretend that the inhabitants of other States were not as competent to the judging of what was injurious to their liberties

as they were, and as they have more to hope & less to fear from its obtaining than almost any other State it would be doing injustice to themselves not to accept it. This is taken to be now the general sentiment which prevails, and I think the friends to the Constitution would not feel so secure of its adoption as they do, (after the unexpected opposition which they met with ⟨la⟩st winter) unless they were possessed of some certain information to ground their faith upon; they now only appear to be mortified that New Hampshire will not make the ninth State, as it is probable South Carolina & Virginia will adopt it before them, and coming in at the tenth hour will rather have the appearance of submitting to, than accepting of it; the only method which can be devised to save appearances is to adopt it before the ratification can reach them from Virginia; this they expect to do, as it is thought the Convention will not be many days in session.
You will be so obliging as to tender my best respects to Mrs Washington, & beleive me to be, With sentiments of the highest respect & warmest attachment, My dear Sir, Yr most Obedt & Hble Servt

Tobias Lear

